Exhibit 10.3

 

EXECUTION COPY

 

 

 

AMENDMENT NO. 2

TO NOTE PURCHASE AGREEMENT

DATED AS OF NOVEMBER 5, 2009

 

 

dated as of November 3, 2010

 

 

by and among

 

XPLORE TECHNOLOGIES CORP.,

 

XPLORE TECHNOLOGIES CORPORATION OF AMERICA,

 

and

 

SG PHOENIX LLC,

as Agent for the Purchasers

 

 

 

--------------------------------------------------------------------------------


 

This AMENDMENT NO. 2 TO NOTE PURCHASE AGREEMENT DATED AS OF NOVEMBER 5, 2009 is
entered into as of November 3, 2010 (this “Amendment Agreement”) by and among
XPLORE TECHNOLOGIES CORP., a Delaware corporation (the “Parent”), XPLORE
TECHNOLOGIES CORPORATION OF AMERICA, a Delaware corporation (the “Subsidiary”,
and together with the Parent, the “Borrowers”), SG PHOENIX LLC, a Delaware
limited liability company, as agent for the Purchasers (the “Agent”), and
PHOENIX VENTURE FUND LLC, a Delaware limited liability company (“Phoenix”).
Phoenix and such other affiliated entities designated by Phoenix to purchase a
Bridge Note (as defined below) from the Borrowers under this Amendment Agreement
are hereby referred to as the “Bridge Note Purchasers” and each, a “Bridge Note
Purchaser”.

 

W I T N E S S E T H:

 

WHEREAS, the Borrowers and certain Purchasers are parties to the Note Purchase
Agreement, dated as of November 5, 2009, as amended by Amendment No. 1 to Note
Purchase Agreement dated as of November 5, 2009 (such Note Purchase Agreement,
as so amended, the “Original NPA”), pursuant to which the Borrowers (a) on the
Initial Closing Date, sold to the Initial Purchasers the Initial Closing Notes
and issued to the Initial Purchasers the Initial Closing Warrants, and such
Initial Purchasers purchased such Initial Closing Notes and such Initial Closing
Warrants from the Borrowers, (b) on the Subsequent Closing Date, sold to the
Additional Purchasers the Additional Notes and issued to the Additional
Purchasers the Additional Warrants, and such Additional Purchasers purchased
such Additional Notes and such Additional Warrants from the Borrowers, and
(c) on Bridge Closing Dates, sold to certain Bridge Note Purchasers Bridge Notes
and issued to certain Bridge Note Purchasers Bridge Note Warrants and such
Bridge Note Purchasers purchased such Bridge Notes and such Bridge Note Warrants
from the Borrowers;

 

WHEREAS, the Borrowers and the Agent desire to amend the Original NPA to, among
other things, (a) allow the Borrowers to issue and sell in the sole and absolute
discretion of the Agent up to an additional $1,000,000 in Bridge Notes for an
aggregate principal amount of up to $3,000,000 in Bridge Notes and (b) reduce
the exercise price of the Bridge Note Warrants from $.07 per share to $.04 per
share; and

 

WHEREAS, Section 11.8 of the Original NPA provides that, subject to
Section 11.18(b) of the Original NPA, any term of the Original NPA may be
amended, and the observance of any term hereof may be waived (either generally
or in a particular instance), with the written consent of the Agent, acting on
behalf of the Purchasers, and the Borrowers, and that any amendment or waiver
effected in accordance with such Section 11.8 shall be binding upon each of the
parties to the Original NPA.

 

NOW, THEREFORE, in consideration of the premises and agreements contained in
this Amendment Agreement, and for good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, THE PARTIES HERETO AGREE AS
FOLLOWS:

 

--------------------------------------------------------------------------------


 

SECTION 1.         DEFINITIONS IN THIS AMENDMENT AGREEMENT

 

Except as otherwise defined in this Amendment Agreement (including the preamble
and the recitals hereof), capitalized terms are used herein with the meanings
ascribed to such terms in the Original NPA.

 

SECTION 2.         AMENDMENTS TO ORIGINAL NPA

 

2.1           Amendment to Recitals of the Original NPA.  The third Recital of
the Original NPA is hereby amended and restated in its entirety to read as
follows:

 

“WHEREAS, subject to the terms and conditions set forth herein, the Borrowers
desire to issue and sell to the Bridge Note Purchasers, in the sole and absolute
discretion of the Agent, on any Bridge Closing Date (i) senior secured
subordinated promissory notes (each, a “Bridge Note” and, collectively, the
“Bridge Notes” and, together with the Additional Notes and the Initial Closing
Notes, the “Notes”), in an aggregate principal amount not exceed $3,000,000
maturing on the Maturity Date and (ii) warrants to purchase such number of
shares of Common Stock as determined by dividing (x) 100% of the aggregate
principal amount of the Bridge Notes purchased by such Bridge Note Purchasers,
by (y) the Warrant Exercise Price (each, a “Bridge Note Warrant” and,
collectively, the “Bridge Note Warrants” and together with the Additional
Warrants and the Initial Closing Warrants, the “Warrants”), and such Bridge Note
Purchasers shall purchase such Bridge Notes and such Bridge Note Warrants from
the Borrowers on the terms and conditions set forth herein;”

 

2.2           Amendment to Section 1.3 of the Original NPA.  The last sentence
of Section 1.3 of the Original NPA is hereby amended and restated in its
entirety to read as follows:

 

“1.3         At any time and from time to time, in the sole discretion of the
Agent, one or more Bridge Note Purchasers may purchase at one or more Bridge
Closings, (i) Bridge Notes, the aggregate purchase price of which shall not
exceed $3,000,000 and (ii) Bridge Note Warrants for the number of shares of
Common Stock as determined by dividing (x) 100% of the principal amount of such
Bridge Notes purchased by such Bridge Note Purchasers by the Warrant Exercise
Price.  Schedule III attached hereto shall be amended from time to time
concurrent with each Bridge Closing to include the names of the Bridge Note
Purchasers purchasing the Bridge Notes and Bridge Note Warrants at such Bridge
Closing as well as the purchase price of the Bridge Notes, and the number of
shares of Common Stock that can be purchased on exercise of the Bridge Note
Warrants issued in connection with such Bridge Closing.  The aggregate purchase
price for the Notes and Warrants shall not exceed $6,300,000.”

 

2

--------------------------------------------------------------------------------


 

2.3           Amendment to Section 2.1 of the Original NPA.  Section 2.1 of the
Original NPA is hereby amended and restated in its entirety to read as follows:

 

“The Notes shall be issued in the aggregate principal amount of up to $6,300,000
and shall bear interest, and otherwise be in the form attached hereto as
Exhibit A.  Payment of all principal and accrued and unpaid interest on any Note
shall be made in full no later than the Maturity Date.”

 

2.4           Amendment to Definition of “Warrant Exercise Price” in Section 9
of the Original NPA.  The definition of “Warrant Exercise Price” in Section 9 of
the Original NPA is hereby amended and restated in its entirety to read as
follows:

 

““Warrant Exercise Price” shall mean, with respect to the Initial Closing
Warrants and any Additional Warrants, $0.10 per share; and with respect to the
Bridge Note Warrants, $0.04 per share.”

 

SECTION 3.         [RESERVED].

 

SECTION 4.         REPRESENTATIONS AND WARRANTIES

 

The Borrowers represent and warrant to the Bridge Note Purchasers and the Agent
that, except as set forth on the Bring-Down Disclosure Schedule attached hereto
as Annex A (the “Bring-Down Disclosure Schedule”), all representations and
warranties contained in the Agreement and in the Security Agreement are true and
correct in all respects at and as of the date hereof as if made on the date
hereof and on any Bridge Closing Date as if made on such date; provided,
however, that, for the purpose of the representations and warranties made by the
Borrowers under this Section 4, the references in the Agreement to the schedules
in the Disclosure Schedule attached to the Agreement shall be deemed to be the
references to the schedules in the Bring-Down Disclosure Schedule.  The
Borrowers further represent and warrant to the Bridge Note Purchasers and the
Agent that (a) no Event of Default has occurred, or will occur, before and after
giving effect to the transactions contemplated by this Amendment Agreement,
(b) the Borrowers do not have outstanding, as of the date hereof, and will not
have after giving effect to the issuance of the Bridge Notes, any indebtedness
for borrowed money other than the Note Indebtedness and the indebtedness under
the Senior Credit Agreement, and (c) the Borrowers maintains the same insurance
coverage (including scope and amounts) with the same carriers as Borrowers had
on the Initial Closing Date.

 

In addition to the foregoing, the Borrowers, jointly and severally, hereby
represent and warrant to each Bridge Note Purchaser as of the applicable Bridge
Closing Date the following:

 

4.1           Corporate Power and Authority.  Each of the Borrowers has all
requisite corporate power and authority to execute and deliver the Loan
Documents and this Amendment Agreement to which it is a party.  The Borrowers
have all requisite corporate power and authority to issue and sell the Bridge
Notes and the Bridge Warrants to the Bridge Note Purchasers hereunder. 

 

3

--------------------------------------------------------------------------------


 

Each of the Borrowers has all requisite corporate power and authority to carry
out and perform its obligations under the terms of this Amendment Agreement and
the Loan Documents.

 

4.2           Authorization.  The execution, delivery and performance by each
Borrower of this Amendment Agreement and the related Loan Agreements, the sale,
issuance and delivery of the Bridge Notes and the Bridge Warrants and the
performance of all of the obligations of the Borrowers under this Amendment
Agreement and each of the related Loan Documents have been authorized by each
Borrower’s Board of Directors, no other corporate action on the part of any
Borrower and, except as set forth on Schedule 4.2, no other corporate or other
approval or authorization is required on the part of any Borrower or any other
Person, by Law or otherwise, in order to make this Amendment Agreement and the
related Loan Documents the valid, binding and enforceable obligations (subject
to (i) Laws of general application relating to bankruptcy, insolvency, and the
relief of debtors, and (ii) rules of Law governing specific performance,
injunctive relief, or other equitable remedies) of the Borrowers, as the case
may be.  This Amendment Agreement and each of the related Loan Documents, when
executed and delivered by each of the Borrowers that is a party thereto, will
constitute a valid and legally binding obligation of such Borrower, enforceable
against such Borrower in accordance with its respective terms, subject to
(i) Laws of general application relating to bankruptcy, insolvency, and the
relief of debtors, and (ii) rules of Law governing specific performance,
injunctive relief, or other equitable remedies.

 

4.3           Permits.  No Permit will be suspended, cancelled or adversely
modified as a result of the execution and delivery of this Amendment Agreement
and the related Loan Documents.

 

4.4           Material Contracts.  There is no material breach, violation or
default by a Borrower under any Material Contract, and to each Borrower’s
Knowledge, no event (including, without limitation, the transactions
contemplated by this Amendment Agreement) has occurred which, with notice or
lapse of time or both, would (A) constitute a material breach, violation or
default by a Borrower under any such Material Contract, or (B) give rise to any
Lien (other than a Permitted Lien) or right of termination, modification,
cancellation, prepayment, suspension, limitation, revocation or acceleration
against a Borrower under any such Material Contract, which expiration,
termination or event would cause a Material Adverse Effect.

 

4.5           Absence of Conflicts.  The execution, delivery, and performance
of, and compliance with this Amendment Agreement and the related Loan Documents,
and the consummation of the transactions contemplated hereby and thereby, have
not and will not:

 

(a)           violate, conflict with or result in a breach of any provision of
or constitute a default (or an event which, with notice or lapse of time or
both, would constitute a default) under, or result in the termination of, or
accelerate the performance required by, any of the terms, conditions or
provisions of (i) Borrower’s Certificate of Incorporation or its Bylaws, or
(ii) any Material Contract, or result in the creation of any Lien (other than a
Permitted Lien or the liens granted under the Security Agreement) upon any of
the assets, properties or business of either Borrower; or

 

4

--------------------------------------------------------------------------------


 

(b)           violate any judgment, ruling, order, writ, injunction, award,
decree, or any Law or regulation of any court or federal, state, county or local
government or any other governmental, regulatory or administrative agency or
authority which is applicable to either Borrower or any of their assets,
properties or businesses.

 

4.6           Consents.  No consent, approval, waiver or authorization, or
designation, declaration, notification, or filing with any person or entity
(governmental or private), is required by any Borrower in connection with the
valid execution, delivery and performance of this Amendment Agreement or the
related Loan Documents, the offer, sale or issuance of the Bridge Notes and
Bridge Warrants other than notifications or filings as provided on Schedule 4.6.

 

4.7           Offering of Bridge Notes and Bridge Warrants.  No form of general
solicitation or general advertising was used by the Borrowers or any of their
agents or representatives in connection with the offer and sale of the Bridge
Notes and the Bridge Warrants.

 

4.8           SEC Reports; Disclosure.  (a)  The Parent has made available to
the Bridge Note Purchasers, in the form filed with the SEC (including any
amendments thereto) its Annual Report on Form 10-K for the year ended March 31,
2010 and its Quarterly Report on Form 10-Q for the quarter ended June 30, 2010
(collectively, the “SEC Reports”).

 

(b)           None of (i) this Amendment Agreement (including, without
limitation, the Bring-Down Disclosure Schedule and the Schedules and Exhibits
attached hereto), (ii) any related Loan Document, or (iii) the SEC Reports
contains any untrue statement of a material fact or omits to state a material
fact necessary in order to make the statements contained herein in light of the
circumstances under which they were made not misleading.  There is no fact
which, to the Knowledge of either Borrower, has not been disclosed to the Bridge
Note Purchasers, which could reasonably be expected to have a Material Adverse
Effect on the ability of either Borrower to perform its obligations under this
Amendment Agreement or the related Loan Documents.

 

4.9           Financial Statements.  Included in the SEC Reports are the audited
consolidated financial statements of the Parent as at and for the years ended
March 31, 2010 and 2009 and the unaudited financial statements of the Parent as
at and for the periods ended June 30, 2010 and 2009 (collectively, the
“Financial Statements”).  The Financial Statements have been prepared in
accordance with GAAP and fairly present the financial condition and operating
results of the Borrowers on a Consolidated basis as of the dates and for the
periods, indicated therein.  Except as set forth in the Financial Statements,
the Borrowers have no liabilities, obligations or commitments of any nature
(whether accrued, absolute, contingent, unliquidated or otherwise, due or to
become due and regardless of when addressed), which are required to be included
in the Financial Statements in accordance with GAAP other than (a) liabilities
that have arisen in the ordinary course of business since June 30, 2010 that are
not reasonably be expected to have a Material Adverse Effect and (b) obligations
to perform after the date hereof any contracts or agreements which have been
disclosed or which are not required to be disclosed in the SEC Reports because
such contracts and agreements are not material to the Borrowers.

 

5

--------------------------------------------------------------------------------

 


 

SECTION 5.         ADDITIONAL CONDITIONS PRECEDENT

 

The effectiveness of this Amendment Agreement and additional conditions to the
Bridge Note Purchaser’s obligations to purchase the Bridge Notes on the date of
this Amendment Agreement and from time to time thereafter, in its sole and
absolute discretion of the Agent, in all events is subject to satisfaction, in
sole determination by the Agent, of all of the following additional conditions.

 

5.1           Financial Reports.  Upon the request of the Agent at least five
business days prior to a Bridge Closing, delivery to the Agent of a financial
report as of the date three business days prior to such Bridge Closing setting
forth the following: the current amount of cash each of the Borrowers has in all
of its bank accounts, and detailed accounts receivable and accounts payable
ageing for the current period and for 1-30 days, 31-60 days, 61-90 days and over
90 days past due periods in reasonable detail.

 

5.2           Executed Documents.  This Amendment Agreement and all other
documents and instruments contemplated hereby and thereby shall have been duly
authorized and executed by each of the parties thereto in form and substance
satisfactory to the Agent, and the Borrowers shall have delivered sufficient
original counterparts thereof to the Agent.

 

5.3           Lien Priority.  The security interests in favor of the Agent and
pursuant to the Security Agreement shall be valid and perfected Liens on the
Collateral, subject to no Liens other than Permitted Liens.

 

5.4           No Litigation.  No action, suit, proceeding, claim or dispute
shall have been brought or otherwise have arisen at law, in equity, in
arbitration or by or before any Governmental Authority or arbitrator against the
Borrowers or any of their respective assets that could reasonably be expected to
have a Material Adverse Effect.

 

5.5           Closing Certificates.

 

(a)           Officer’s Certificate.  On the date hereof and on each subsequent
Bridge Closing Date, the Agent shall have received a certificate from the chief
financial officer of each of the Borrowers in form and substance reasonably
satisfactory to the Agent, to the effect that, except as set forth in the
Bring-Down Disclosure Schedule and the other schedules to Section 4, all
representations and warranties of the Borrowers contained in this Amendment
Agreement and the Agreement are true, correct and complete; that neither
Borrower is in violation of any of the covenants contained in the Agreement;
that, before and after giving effect to the transactions contemplated by this
Amendment Agreement, no Event of Default has occurred and is continuing; and
that the Borrowers have satisfied each of the closing conditions to be satisfied
hereby; and that the Borrowers have filed all required tax returns and have paid
or made provision for payment of all taxes and other assessments shown as due on
such returns.

 

(b)           Certificate of Secretary of Borrowers.  On the date hereof, the
Agent shall have received a certificate of the secretary or assistant secretary
of each Borrower certifying as to

 

6

--------------------------------------------------------------------------------


 

the incumbency and genuineness of the signature of each officer of such Borrower
executing any document in connection with the transactions contemplated hereby
and certifying that attached thereto is (i) a true and complete copy of the
certificate of incorporation of the Parent, and all amendments thereto including
the Certificate of Designation of the Series C Preferred Stock, certified by the
appropriate Governmental Authority in its jurisdiction of incorporation, which
is in full force and effect on the date hereof; (ii) a true and complete copy of
the certificate of incorporation of the Subsidiary and all amendments thereto,
certified by the appropriate Governmental Authority in its jurisdiction of
incorporation, which is in full force and effect on the date hereof; (iii) a
true and complete copy of the bylaws of the Parent and the Subsidiary as in
effect on the date hereof; (iv) a true and complete copy of resolutions duly
adopted by the Board of Directors of each Borrower authorizing the issuance of
the Bridge Notes, the execution, delivery and performance of this Amendment
Agreement, and the other documents relating hereto or thereto; and (v) true,
complete and correct copies of certificates of insurance for each of the
Borrower’s insurance policies each showing the Agent as an additional insured
and/or loss payee, other than its directors and officers insurance policy.  On
each Bridge Closing Date, after the initial Bridge Closing Date, the Agent shall
have received a certificate of the secretary or assistant secretary of each
Borrower certifying that since the initial Bridge Closing Date (i) the
certificate of incorporation of the Parent, and all amendments thereto,
including the Certificate of Designation of the Series C Preferred Stock, has
not been amended, modified or cancelled and is in full force and effect;
(ii) the certificate of incorporation of the Subsidiary, and all amendments
thereto, have not been amended, modified or cancelled and are in full force and
effect; (iii) the bylaws of the Parent and the Subsidiary have not been amended,
modified or cancelled and are in full force and effect; (iv) the resolutions
duly adopted by the Board of Directors of each Borrower authorizing the issuance
of the Bridge Notes, the execution, delivery and performance of this Amendment
Agreement, and the other documents relating hereto or thereto have not been
amended or modified and remain in full force and effect; (v) the Borrower’s
insurance policies have not been amended, modified or cancelled and are in full
force and effect; and (vi) certificates of insurance for each of the Borrower’s
insurance policies each showing the Agent as an additional insured and/or loss
payee, other than its directors and officers insurance policy, have not been
amended, modified or cancelled and are in full force and effect.

 

(c)           Certificates of Good Standing.  On or before the date hereof, the
Agent shall have received certificates as of a recent date of the good standing
of each Borrower under the laws of its jurisdiction of incorporation and the
State of Texas.

 

5.6           Consents.  The Borrowers shall have delivered to the Agent all
necessary approvals, authorizations and consents, if any, of all Persons,
Governmental Authorities, and courts having jurisdiction with respect to the
execution and delivery of this Amendment Agreement and the other documents
relating hereto or thereto and all such approvals shall be in form and substance
satisfactory to the Agent.

 

5.7           No Injunction, Etc.  No action, proceeding, investigation,
regulation or legislation shall have been instituted, threatened or proposed
before any Governmental Authority or arbitrator challenging or seeking to
enjoin, restrain or prohibit, or to obtain substantial

 

7

--------------------------------------------------------------------------------


 

damages in respect of, or which is related to or arises out of this Amendment
Agreement and the other documents relating hereto or thereto, or the
consummation of the transactions contemplated hereby or thereby, or which, as
determined by the Agent in its sole discretion, would make it inadvisable to
consummate such transactions.  No order, decree, temporary restraining order,
preliminary or permanent injunction or other order issued by any Governmental
Authority or arbitrator preventing such transactions shall be in effect.  The
issuance of the Bridge Notes on the date hereof or any subsequent Bridge Closing
Date and the consummation of such transactions shall not be prohibited by any
applicable Law or other legal requirement and shall not subject any Bridge Note
Purchaser to any penalty or, in the sole judgment of the Agent, any other
liability or onerous condition under any applicable Law.

 

5.8           Proceedings and Documents.  All opinions, certificates and other
instruments and all proceedings in connection with the transactions contemplated
by this Amendment Agreement and the other documents relating hereto or thereto
shall be reasonably satisfactory in form and substance to the Agent.  The Agent
shall have received copies of all other instruments and other evidence as the
Agent may reasonably request, in form and substance reasonably satisfactory to
the Agent, with respect to the transactions contemplated by this Amendment
Agreement and the other documents relating hereto or thereto and the taking of
all actions in connection herewith or therewith.  The Agent shall have received
such other agreements, instruments, approvals, opinions, certificates and other
documents as the Agent may reasonably request in connection with such
transactions and actions, all in form and substance satisfactory to the Agent,
in its sole discretion.

 

5.9           Cancellation and Reissuance of Outstanding Bridge Note Warrants. 
On the date hereof, the Borrowers shall cancel the outstanding Bridge Note
Warrants issued to Phoenix under Amendment No. 1 to the Original NPA for the
purchase of up to an aggregate of 12,142,857 shares of Common Stock at an
exercise price of $0.07 per share and issue and deliver to Phoenix new Bridge
Note Warrants for the purchase of up to an aggregate of 21,250,000 shares of
Common Stock at an exercise price of $0.04 per share.  In addition, Schedule III
attached hereto has been amended to reflect the revised Bridge Note Warrants
issued to Phoenix.

 

SECTION 6.         EFFECTIVENESS OF AMENDMENTS

 

The amendments to the Original NPA contained in this Amendment Agreement shall
become effective on and as of the date hereof.  From and after such date, each
reference in the Original NPA (including the schedules and exhibits thereto) to
the “Agreement”, or any like expression referring to the Original NPA, shall be
deemed to refer to the Original NPA as amended by this Amendment Agreement.  The
Original NPA, other than as amended hereby, shall remain unchanged and in full
force and effect.

 

SECTION 7.         MISCELLANEOUS

 

7.1           Severability.  Whenever possible, each provision of this Amendment
Agreement will be interpreted in such manner as to be effective and valid under
applicable law,

 

8

--------------------------------------------------------------------------------


 

but if any provision of this Amendment Agreement is held to be invalid, illegal
or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Amendment Agreement will
be reformed, construed and enforced in such jurisdiction to the greatest extent
possible to carry out the intentions of the parties hereto.

 

7.2           Titles and Subtitles.  The titles and subtitles used in this
Amendment Agreement are used for convenience only and are not to be considered
in construing or interpreting this Amendment Agreement.

 

7.3           Governing Law; Consent to Jurisdiction.  This Amendment Agreement
shall be construed and enforced in accordance with, and the rights of the
parties shall be governed by, the laws of the State of New York, excluding the
application of any conflicts of laws principles which would require the
application of the Laws of another state. Each of the parties hereto hereby
irrevocably consents to the (non-exclusive) jurisdiction of the courts of the
State of New York and of any Federal court located therein in connection with
any suit, action or other proceeding arising out of or relating to this
Amendment Agreement and waives any objection to venue in the State of New York.

 

7.4           Counterparts. This Amendment Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

[Signatures follow.]

 

9

--------------------------------------------------------------------------------


 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment Agreement to
be duly executed by their respective officers as of the day and year first above
written.

 

 

BORROWERS:

XPLORE TECHNOLOGIES CORP.

 

 

 

 

 

 

By:

/s/Michael J. Rapisand

 

 

 

 

 

Name: Michael J. Rapisand

 

 

Title:   Chief Financial Officer

 

 

 

 

 

 

 

XPLORE TECHNOLOGIES CORPORATION OF AMERICA

 

 

 

 

 

 

 

By:

/s/Michael J. Rapisand

 

 

Name: Michael J. Rapisand

 

 

Title:   Chief Financial Officer

 

 

 

 

 

 

AGENT:

SG PHOENIX LLC

 

 

 

 

 

 

 

By:

/s/Andrea Goren

 

 

Name: Andrea Goren

 

 

Title:   Member

 

 

[Signature Page to Amendment No. 2 to Note Purchase Agreement Dated November 5,
2009]

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGED AND AGREED TO:

 

 

BRIDGE NOTE PURCHASER:

PHOENIX VENTURE FUND LLC

 

 

 

 

By:

SG Phoenix Ventures LLC,

 

 

its Managing Member

 

 

 

 

 

By:

/s/Andrea Goren

 

 

 

Name: Andrea Goren

 

 

 

Title:   Member

 

 

[Signature Page to Amendment No. 2 to Note Purchase Agreement Dated November 5,
2009]

 

--------------------------------------------------------------------------------


 

Schedule III

 


BRIDGE NOTE 
CLOSING DATE

 

NAME AND ADDRESS
OF BRIDGE NOTE
PURCHASERS

 

BRIDGE NOTE
PURCHASE PRICE

 

NUMBER OF 
BRIDGE NOTE
WARRANT SHARES

 

August 18, 2010

 

Phoenix Venture Fund LLC
110 East 59th Street, Suite 1901
New York, NY 10022

 

$

250,000

 

6,250,000

 

 

 

 

 

 

 

 

 

September 2, 2010

 

Phoenix Venture Fund LLC
110 East 59th Street, Suite 1901
New York, NY 10022

 

$

600,000

 

15,000,000

 

 

 

 

 

 

 

 

 

 

 

Total

 

$

850,000

 

21,250,000

 

 

--------------------------------------------------------------------------------